966 F.2d 1442
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff-Appellant,v.Richard A. LANHAM, Commissioner of Correction;  CarlaWithers, Coordinator;  Marvin Robbins, I.G.C., intheir personal and individualcapacities, Defendants-Appellees.
No. 92-6021.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 11, 1992

George W. Gantt, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
George W. Gantt appeals from the district court's order granting Gantt's motion to voluntarily dismiss this case pursuant to Fed.  R. Civ. P. 41(a).  A plaintiff may not appeal an order granting a motion to voluntarily dismiss a case without conditions.   Unioil, Inc. v. E.F. Hutton & Co., Inc., 809 F.2d 548, 555 (9th Cir. 1986).  Accordingly, we dismiss the appeal.  We deny Gantt's "Motion to Strike" cases, his "Motion Requesting Stay of Proceedings," and his motion for an order to show cause.  We deny his motion to deconsolidate cases as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED